Case 3:20-cv-05671 Document 9-1 Filed 08/13/20 Page 1 of 1

 

Appellate Division of the Supreme Court

of the State of New York
Serand Judicial Aepartimnent

4, Aprilanne Agostinn, Clerk of the Appellate Division of the
Supreme Court of the State of New Work, Secand Judicial Department,
do hereby certify that Katherine Bolan Forrest nas duly
licensed and admitted to practice as an Attorney and Counselor-at-Law
in all the courts of the State, according to the laws of the State and the
court rules ant orders, on the 20th day of January 1991,

has duly taken and subscribed the oath of office prescribed by law, has
been enrolled in the Roll of Attorneys and Comnselors-at-Lani on file in
my office, has duly registered with the administrative office of the
rouris, and according tu the records of this rourt is in good standing az

an Attorney and Counselor-at-aiu.

Ju Witness Whereof, J have herenuto set
ni hand awd affixed the seal of said
Appellate Division on Amyust 07, 2020.

palin Foretv

Clerk of the Court

 

 
